SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

162
CA 11-01783
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, GORSKI, AND MARTOCHE, JJ.


DALE M. GARDNER AND SHERRY GARDNER,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

STIVERS SENECA MARINE, INC., ROBERT STIVERS,
AND ROBERT J. BLOOD, DEFENDANTS-APPELLANTS.


DAVIDSON FINK LLP, ROCHESTER (PAUL D. KELLY OF COUNSEL), FOR
DEFENDANTS-APPELLANTS STIVERS SENECA MARINE, INC. AND ROBERT STIVERS.

HURWITZ & FINE, P.C., BUFFALO (TODD C. BUSHWAY OF COUNSEL), FOR
DEFENDANT-APPELLANT ROBERT J. BLOOD.

LAW OFFICES OF JAMES MORRIS, BUFFALO (WILLARD M. POTTLE, JR., OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeals from an order of the Supreme Court, Ontario County
(William F. Kocher, A.J.), entered December 7, 2010. The order denied
the motions of defendants for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for plaintiffs and defendants Stivers Seneca
Marine, Inc. and Robert Stivers on October 11, 2011, and upon reading
the stipulation of discontinuance signed by the attorneys for
plaintiffs and defendant Robert J. Blood on October 4, 2011 and filed
in the Ontario County Clerk’s Office on February 24, 2012,

     It is hereby ORDERED that said appeals are dismissed without
costs upon stipulation.

     All concur except GORSKI, J., who is not participating.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court